Electronically Filed
                                                         Supreme Court
                                                         SCAD-11-0000162
                                                         14-MAR-2012
                                                         02:38 PM
                           SCAD-11-0000162 


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                                 vs.


                   EARLE A. PARTINGTON, Respondent.



                         ORIGINAL PROCEEDING

                          (ODC 10-079-8913)


                   ORDER DENYING MOTION AS MOOT

    (By: Recktenwald, C.J., Nakayama, Duffy and McKenna, JJ.,

     and Intermediate Court of Appeals Chief Judge Nakamura,

                 in place of Acoba, J., recused)


          Upon consideration of Respondent Earle A. Partington’s
February 15, 2012 Motion to Amend the November 9, 2011 Order of
Suspension, the memorandum in support of the motion, the
February 29, 2012 order of the Supreme Court of the State of
Hawai'i reinstating Respondent Partington to the practice of law
in this jurisdiction, and the record,
          IT IS HEREBY ORDERED that the motion is denied as moot.

          DATED:    Honolulu, Hawai'i, March 14, 2012.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ James E. Duffy, Jr.
                                /s/ Sabrina S. McKenna
                                /s/ Craig H. Nakamura